Citation Nr: 1422583	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-48 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to parents' Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to September 1996.  She died in November 2006.  The Appellant is her surviving parent (her mother).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A videoconference Board hearing was held at the RO in February 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.


REMAND

The Appellant contends that medications prescribed to treat the Veteran's service-connected paranoid schizophrenia prior to her death caused or contributed to her death.  The Appellant also contends that she is entitled to parents' DIC.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

Following certification of the Appellant's appeal to the Board, a Veterans Health Administration (VHA) opinion was requested concerning the contended etiological relationship between the cause of the Veteran's death and active service.  After this VHA opinion was obtained by the Board, the Appellant was provided an opportunity to respond.  She responded in December 2013 by submitting voluminous additional private treatment records in support of her claims and requested that the Board remand these claims to the AOJ for consideration of the newly submitted evidence in the first instance.  She specifically did not waive RO jurisdiction over the newly submitted evidence.  Given the Appellant's December 2013 response, the Board finds that the currently appealed claims must be remanded to the AOJ.  See also 38 C.F.R. §§ 19.37(b), 20.903(a) (2013). 

A review of the claims file also indicates that, during her lifetime, the Veteran was treated at VA Medical Centers (VAMCs) in San Francisco, California, and in San Diego, California.  It is not clear from a review of the record, however, when the Veteran was treated at these VAMCs.  It also is not clear whether all of the Veteran's treatment records that may be available from these VAMCs have been obtained by the AOJ.  The Board notes in this regard that the United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the Appellant should be asked to provide the approximate dates that the Veteran was treated at these VAMCs.  If, any only if, the Appellant provides the requested information concerning the Veteran's treatment dates at these VAMCs, then the Veteran's available VA treatment records should be obtained from these VAMCs by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and/or her service representative and ask her to identify all VA and non-VA clinicians who treated the Veteran for her service-connected paranoid schizophrenia prior to her death.  Ask the Appellant to provide the approximate dates (month & year) that the Veteran was treated at the VA Medical Center in San Francisco, California, and at the VA Medical Center in San Diego, California, prior to her death.  Advise the Appellant not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Appellant, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  If, any only if, the Appellant provides the approximate dates (month & year) that the Veteran was treated at the VA Medical Center in San Francisco, California, and at the VA Medical Center in San Diego, California, prior to her death, then contact these VA facilities and request the identified records.  A copy of any records obtained from these VA Medical Centers, to include a negative reply, should be included in the claims file.  

3.  Review all evidence received since the last prior adjudication and readjudicate the Appellant's claims.  If the determination remains unfavorable to the Appellant, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Appellant and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

